Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 2/22/21further limit the claims to, “from a rape victim sample,” “resuspending sperm and non-sperm cells on a swab in a solution,”  “wherein the non-sperm DNA is degraded without having to change the buffer.” These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, 
The newly amended claims require from a rape victim sample,” “resuspending sperm and non-sperm cells on a swab in a solution,”  “wherein the non-sperm DNA is degraded without having to change the buffer.”   This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the priority issue by arguing the PGPUB supports the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the PGPUB is not the priority application or the originally filed specification.

    PNG
    media_image1.png
    134
    696
    media_image1.png
    Greyscale

However , the cited part of the application clearly limits the inactivation step to 5 minutes at 56oC  and thus does not support the breadth of until DNAse I is inactivated.  
The response further provides arguments with respect to experimentation from MPEP 2164.01.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is a written description/new matter rejection.  Thus the arguments are not consistent with the rejection.

The response continues by arguing rejections under 112(b) or 112 First paragraph .  This is unclear as there are no rejections under 112 (b).  Further the response provides the same arguments with respect to the priority arguments.  This argument has been thoroughly reviewed but is not considered persuasive as the PGPUB is not the priority application or the originally filed specification.

    PNG
    media_image1.png
    134
    696
    media_image1.png
    Greyscale

However , the cited part of the application clearly limits the inactivation step to 5 minutes at 56oC  and thus does not support the breadth of until DNAse I is inactivated.  
The response traverses the 102 rejection by repeating the arguments to the priority and 112(a) rejection.  These arguments are not persuasive for the reasons of record.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634